Title: To George Washington from George Buchanan, 21 August 1793
From: Buchanan, George
To: Washington, George



Hon’d Sir,
Balt. August 21 1793

 Having just published a small work which Interests the States at large, I have thought it my duty to transmit you a copy, as it is incumbent upon every American to pay every respect to your worthey Character that he may have in his power. I am also happy Sir in having so good an excuse for writing to you, as my Friends have solicited me to offer as a Candidate for the office lately vacated by the death of Col. Balard I am one of the sons Sir, of the late Andw Buchanan Lieutenant General of Baltimore

County, whose firm attachment to the Interest of his Country during the last war gained him your applause & approbation; & after having spent a great part of his time & fortune in the service of his Country without seeking for pecuniary reward; he died leaving a large family of 9 Children out of whom 5 are now entering to the militia to follow the footstep of their worthey father. I have several times Sir had the honor of being introduced to you by Dr Shippen, & my Father in Law Chief Justice McKean, both of whom would speak impartially to you of my conduct & character: also Mr Jefferson, the Right Revd Dr White Dr Ewing, Mr Bingham, Mr Charles Pettit, & if necessary Sir, can procure a Character from the greatest part of the Inhabitants of Baltmore but having just got out of a sick bed, I have not had time to speak to any one, trusting that the evidence of the respectable Gentlemen above mentioned would be sufficient.
If therefore Sir it may please you to place a reward due to the memory of my Father, upon one of his sons who has but for his families support, the exercise of his profession, which is not adequate to the expenses—no exertions shall ever be wanting on his part to fill the office with dignity, exactness, & consistant with the Publick good; & for which I could immediately procure a security for any specifyed sum.
Being a Physician I could supply the deficiency of a Port Physician, without any additional expence to government, & which would give g[r]eat satisfaction to our Inhabitants, as they are annually subject to infectious disorders brought by Vessels from foreign ports, which caused their Petitioning to government about two years ago for the establishment of Hospitals & Port Physicians.
Hoping Sir that you may find me worthey the office, & capable of fulfilling its functions with exactness, I have the Honor of subscribing myself with much respect your very humble servant

Geo: Buchanan

